Citation Nr: 0818547	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-14 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Aaron Beyt, Intern


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) in 
the U.S. Coast Guard from March 14, 1966 to February 14, 
1967, with additional unverified ACDUTRA thereafter.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied entitlement to service 
connection for bilateral tinnitus.  

The Board notes that additional evidence was forwarded to the 
Board in August and December of 2006 after the veteran's case 
was certified on appeal.  See 38 C.F.R. §§ 19.37, 20.1204 
(2007).  Since the evidence pertains solely to the claim 
which the Board has allowed on appeal, the Board finds that 
the solicitation of a waiver and remand for the RO's initial 
consideration of this evidence is not required.  38 C.F.R. § 
20.1304(c) (2007). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  When resolving doubt in the veteran's favor, his 
bilateral tinnitus is attributable to acoustic trauma 
sustained during his active duty for training in the Coast 
Guard.


CONCLUSION OF LAW

Bilateral tinnitus was incurred in service.  38 U.S.C.A. §§ 
101, 106, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Decision

The veteran contends that he has ringing in the ears due to 
being subjected to excessive noise while serving aboard and 
around vessels.  He asserts that service connection is 
warranted for his bilateral tinnitus.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21-24) (West 2002); 38 C.F.R. § 3.6 (2007).  ACDUTRA 
is, inter alia, full-time duty in the Armed Forces performed 
by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) 
(2007).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101, 106, 1110, 1131.  However, presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinksi, 1 Vet. 
App. 474, 477-78 (1991).  See 38 C.F.R. §§ 3.307, 3.309 
(presumption of service incurrence), 3.306 (presumption of 
aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of 
soundness).  Thus, in this case, the evidentiary burden is on 
the veteran to show that he became disabled from an injury or 
disease incurred in the line of duty during ACDUTRA.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The veteran asserts in his August 2004 application for 
compensation benefits, that exposure to noise from heavy 
machinery during service to the Coast Guard caused him to 
develop tinnitus.  He explained that his Coast Guard duties 
required him to routinely inspect ships and also serve time 
aboard Coast Guard vessels.  He further added that his duties 
put him in contact with loud activity associated with the 
loading and unloading of heavy cargo, continuous engine 
noise, as well as ship construction and maintenance.  

Review of the evidentiary record reveals that the veteran 
served as an electronic technician and later assigned 
inspection duties during his military service.  Service 
medical records reflect a diagnosis of tinnitus in February 
1980.  Additionally, a September 1996 Coast Guard study notes 
that ship inspectors were potentially exposed to hazardous 
noise levels.  Letters from Coast Guard members of July 2005, 
May 2006, and November 2006 stated that mandating use of ear 
protection did not occur until the late 1980s, and which was 
not routinely enforced.  

Post service records indicate that the veteran participated 
in shooting, hunting, and working with farm machinery.  
Similarly, in November 2005, the veteran was afforded a VA 
audiological examination, and the VA physician opined that 
the veteran was not exposed to significant noise in service 
to cause tinnitus.  The examiner explained that the veteran's 
tinnitus is caused by his hobbies and nonservice employment.  

Based upon the evidence of record, the Board finds that the 
competent and credible evidence indicates that the veteran's 
bilateral tinnitus is related to his active service.  
Although there is evidence that the veteran participated in 
hunting, shooting, and working with farm machinery, as well 
as the VA examiner opining that the veteran's bilateral 
tinnitus is not related to service, this evidence is of 
little probative value in light of the overall evidence of 
record.  Statements from Coast Guard officers and a Coast 
Guard physician stated that veteran's duties aboard and 
around vessels subjected him to "horrendous cacophony."  
Additionally, letters from family members dated August and 
December of 2006 note the veteran's complaints of ringing in 
the ears as early as 1975.  More importantly, the veteran's 
service medical records contain a diagnosis of tinnitus 
during service.

Thus, given the various statements contained within the 
record which support the veteran's claim, an inservice 
diagnosis of tinnitus, and the fact that service connection 
for bilateral hearing loss is already in effect, the Board 
finds that the positive and negative evidence is in 
equipoise.  Moreover, the veteran's statements are consistent 
with the events of record.  While he is not medically 
trained, the veteran is competent to describe his exposure to 
loud sounds, and he is also competent to testify as to his 
experience of ringing in the ears after service.  When, after 
careful consideration of all procurable and disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 
(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
With resolution of all reasonable doubt in the veteran's 
favor, the Board finds that entitlement to service connection 
for bilateral tinnitus is warranted.  The appeal is granted.

II.	Duty to Notify & Assist

The Veteran's Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for Veteran 
Claims (Court) held that VA must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

Given the fully favorable decision discussed above, the Board 
finds that any issue with regard to the timing or content of 
the VCAA notice provided to the veteran is moot or represents 
harmless error.  As to additional notice regarding the 
effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


ORDER

Entitlement to service connection for bilateral tinnitus is 
granted.



____________________________________________

C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


